Citation Nr: 1512756	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety, claimed as directly due to service and as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active service from May 1975 to September 1977.

This case was originally before the Board of Veterans' Appeals on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the VA RO in North Little Rock, Arkansas.

In February 2011, the Veteran and his spouse appeared and testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

This matter was previously before the Board in August 2012 at which time it was remanded for further development.  After completion of the requested development, the Veteran's case was returned to the Board and a decision denying the claims was issued in October 2013.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, pursuant to a Joint Motion for Remand, the Court vacated the October 2013 Board decision and remanded the Veteran's appeal to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Joint Motion for Remand, the parties agreed that the Board failed to provide adequate reasons and bases as to why it principally relied on the medical opinion provided in the September 2012 VA examination report in denying the Veteran's claim for service connection for hepatitis C.  The Joint Motion noted that the decision did not discuss VA's own policy recognizing air jet injector inoculation as a "biologically plausible" transmitter of hepatitis C set forth in VBA Fast Letter 04-13 (June 29, 2004).  Additionally, the parties found that the Board did not discuss the credibility of the Veteran's assertions that his own entrance inoculation was administered with an unsterile injector and that he witnessed wide-spread immunizations with unsterile injectors.  

Furthermore, it was pointed out that neither the Board nor the VA examiner reconciled the examiner's opinion that there was no reputable medical studies showing that inoculations with jet injectors cause hepatitis C with the VBA's Fast Letter 04-13 and the excerpts from an Armed Forces Epidemiological Board (AFEB) report and the September 2006 military immunization manual submitted by the Veteran.  

Finally, the parties agreed that the examiner's view may have been based on the inaccurate premise that there must be some degree of medical certainty within the medical community in order to support a nexus finding.  The parties found that a new medical opinion in which the examiner provides a clarifying addendum or a new opinion is required.  Wise v. Shinseki, 26 Vet. App. 517 (2014) ("Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.").  

In VBA Fast Letter 04-13, it was concluded that "[t]he large majority of [hepatitis C virus (HCV)] infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HCV with airgun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the airgun was the source of the veteran's hepatitis C."  Id. at 2 (emphasis added).

The Veteran also submitted treatise evidence to support his claim.  He submitted an excerpt (page 60) from the August 1999 AFEB report reflecting that the AFEB discovered the practice at the Parris Island Military Training Facility of high volume recruit immunizations using jet injectors and observed that jet injector nozzles were frequently contaminated with blood, yet sterilization practices were frequently inadequate or not followed.  

The other excerpt is from the 2006 military immunization manual, which states that the Department of Defense and the United States Coast Guard withdrew use of needle-free multi-use nozzle jet injectors (MUNJIs) in 1997 due to safety concerns as their use of the same unsterile nozzle and fluid pathway to inject consecutive patients could allow transmission of blood borne pathogens.   

In addition, in support of his claim, the Veteran reported that there was no change of nozzles or wiping clean of equipment when he received vaccinations via jet injector and that he observed "extreme and rampant contamination during immunization."  He also submitted two buddy statements in February 2011 (dated June 1, 2010), which essentially state the same thing, which is that they served in the Air Force around the same time as the Veteran and were given inoculations and/or vaccinations utilizing a Jet/Air Gun Inoculation device and they clearly had blood on their arms, as well as the individuals before and after them.  Furthermore, they stated that they never witnessed any type of cleaning, or even wiping off, of the guns that were used.  

For purposes of this remand, the Board finds the Veteran's statements regarding the jet injector vaccinations he received to be both competent and credible.  He is competent to report the observations he made when he was vaccinated and his statements are consistent with the other evidence of record.  Therefore, given the Joint Motion for Remand, the Board finds that remand is warranted for a new medical opinion as to the etiology of the Veteran's hepatitis C.   

As noted above, VBA Fast Letter 04-13 states that any examination report regarding the etiology of hepatitis C must include a full discussion of all modes of transmission.  Since the inception of his claim in April 2008, the Veteran has submitted statements and testimony in which he denies exposure to any other risk factors for hepatitis C such as intravenous drug usage, intranasal cocaine use, high-risk sexual activity, blood transfusions, tattoos or body piercings, hemodialysis, sharing toothbrushes or razor blades, acupuncture, or having worked in healthcare.  However, the record also contains evidence indicating the Veteran has other risk factors.  Specifically, the Veteran sought gastroenterological treatment at VA in December 2004 and gave a history of a risk factor of nasal cocaine use in the 1970s.  A December 2004 gastroenterological consultation record includes an assessment of "[p]rior drug use 'quit 30 years ago'."  

The Board finds the Veteran's statements made regarding risk factors for hepatitis C during VA treatment in December 2004 credible and finds his more recent statements denying any risk factors not credible.  First, intranasal cocaine use is a recognized risk factor for hepatitis C as demonstrated by a VA risk factors questionnaire.  See April 2008 Veteran's Response to VA's Risk Factors for Hepatitis Questionnaire.  The Veteran's December 2004 admission, as it could have subjected him to criminal liability, is a statement against his interest, which tends to heighten the trustworthiness of the statement.  See, e.g., Fed. R. Evid. 804(b)(3); Bielby v. Brown, 7 Vet. App. 260 (1994).  Second, and more persuasively, the statements were made during outpatient treatment, which indicates that they are candid statements made for purposes of seeking medical care for his hepatitis C.  Statements made in this context have long been held to have special guarantees of credibility.  See White v. Illinois, 502 U.S. 346, 356 (1992); Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Fed. R. Evid. 803(4).  Regardless of whether the Veteran's intranasal cocaine use occurred during service, it establishes a known alternative risk factor.  See 38 C.F.R. § 3.301(d) (stating that an injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of drugs).  Therefore, these statements are especially probative evidence.  

The Veteran's more recent statements and testimony denying any risk factors are directly contradicted by the December 2004 VA outpatient treatment record showing his admission of intranasal cocaine use.  When compared with the December 2004 VA outpatient record, his statements denying any risk factors appear much less reliable.  Notably, his statements made in direct support of his instant claim cast his history in a light more favorable to his claim than what he reported in December 2004, prior to when he initiated his claim.  The Board finds that his statements denying any risk factors other than jet injector inoculations during service are less reliable and accurate and are therefore not credible.  

On remand, the reviewing clinician must consider the Veteran's potential risk factors for hepatitis C, including intranasal cocaine use and vaccinations via jet injectors, along with the above nonmedical evidence regarding the use by the military of jet/air injectors for immunization of service members and the DoD's and VA's findings as to the plausibility that hepatitis C could be transmitted through such immunization technique.  

As for the Veteran's claim for service connection for a psychiatric disorder, the parties agreed that the Board's decision on this issue must also be vacated and the issue remanded as it is inextricably intertwined with the issue of service connection for hepatitis C.  As the Veteran has contended that his current mental health problems are related to his hepatitis C and submitted evidence in support of such proposition, the Board agrees that remand is appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA examiner who conducted the September 2012 VA examination relating to his claim for service connection for hepatitis C for reconsideration of his previous medical opinion in light of the findings in the Joint Motion for Remand.  If the examiner is not available, then a VA clinician with the relevant medical expertise should be asked to review the claims file and provide the requested medical opinion.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.  

After reviewing the claims file, the reviewing clinician should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hepatitis C is related to events during his service, to include as a result of inoculations received via jet injector.  

In offering the opinion, the reviewing clinician should consider the Veteran's statements during December 2004 VA treatment regarding a hepatitis C risk factor of intranasal cocaine use.  

The examiner should also consider the Veteran's statements regarding what he observed in service regarding jet injector inoculations, the buddy statements received in February 2011, VA's Fast Letter 04-13, the 1999 AFEB report excerpt, and the 2006 military immunization manual (as discussed in the body of this remand).  

The reviewing clinician must reconcile any evidence that is contrary to his/her medical opinion provided.  The reviewing clinician must be advised that there need not be a degree of medical certainty within the medical community in order to support a nexus finding.  

The reviewing clinician should provide a full discussion of all modes of transmission, and a complete rationale for the opinion provided.  If the reviewing clinician determines that he/she cannot provide an opinion without resorting to speculation, the clinician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewing clinician be undertaken so that a definite opinion can be obtained.)

2.  After conducting all necessary development and ensuring that the VA examination report is adequate, the Veteran's claims seeking service connection for hepatitis C and for a psychiatric disorder should be readjudicated.  If such action does not resolve either of the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


